—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 30, 1992 (People v Trottie, 181 AD2d 928), affirming a judgment of the County Court, Westchester County, rendered June 4, 1990.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Rosenblatt, J. P., Miller, Sullivan and Santucci, JJ., concur. 7